Citation Nr: 1641818	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chest pain, to include as secondary to service-connected generalized anxiety disorder with panic disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from July 1997 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This case has since been transferred to the RO in Seattle, Washington.  

The Veteran testified before the undersigned at a March 2014 hearing at the RO.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The most competent and probative evidence shows the Veteran does not have a chronic disorder related to chest pain, to include chronic costochondritis or other anterior wall syndrome.

2.  The most competent and probative evidence fails to link the Veteran's currently diagnosed costosternal syndrome to his military service, including as secondary to service-connected generalized anxiety disorder with panic disorder and major depressive disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for chest pain, to include as secondary to service-connected generalized anxiety disorder with panic disorder and major depressive disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an August 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.

The Board finds compliance with its March 2015 remand instructions in that VA treatment records were obtained and an adequate examination was provided in November 2015.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history and statements, conducted an evaluation, provided a reasoned rationale for the opinions rendered, and adequately addressed the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In addition, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused), or permanently worsened beyond its natural progression (aggravated) by, a service-connected disease or injury.  38 C.F.R. § 3.310.

Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Background

Service treatment records disclosed that in November 1999 the Veteran reported pain in the chest area.  He had been lifting boxes and carbon dioxide bottles.  He had not had that type of pain before and did not know of family members with heart problems.  On examination, there was tenderness to palpation that was greater on the left side of the sternum at the third and fourth ribs.  An electrocardiogram was normal, as was oxygen saturation.  The assessment was costochondritis.  He was treated with oral medication for seven days.  

The Veteran's June 2000 separation examination revealed normal chest and musculoskeletal examinations.  On his separation medical history, he specifically denied pain or pressure in the chest, palpitation or pounding heart, and heart trouble.  

In November 2010, the Veteran filed a claim for service connection of chest pain that he alleged began in 2000.  

With respect to post-service treatment, VA treatment records from July 2013 to May 2015 revealed no reports of chest pain.  The Veteran specifically denied chest pain in July 2013, November 2013, and October 2014.  He also did not report chest pain at his January 2014 Mental Health Initial Assessment when he provided a detailed history of his psychiatric symptoms.  

At his March 2014 Board hearing, the Veteran testified that, when he was having chest pains, he was "definitely having an anxiety attack."  Because when he took his hydroxyzine, his chest pain subsided.  In his opinion, the chest pains were "most definitely" secondary to his anxiety.  See Hearing Transcript at 7-8.  The Veteran clarified that he was not bringing a claim for a musculoskeletal disorder, but was bringing a claim for chest pain as part of his anxiety.  Id. at 10.

The Veteran was afforded a VA examination in September 2015 for mental disorders.  At that examination, the Veteran did not independently report chest pain as a symptom of his anxiety disorder, and the examiner did not identify chest pain as a symptom that actively applied to his psychiatric diagnoses.  When directly questioned, the Veteran reported experiencing physical pain in his rib area when experiencing a panic attack.  The examiner, a clinical psychologist, stated that he could not provide an opinion regarding whether the Veteran met the criteria for a diagnosis of costochondritis, whether it was related to his military service, or the possible cause of the costochondritis because he was not a medical doctor and lacked knowledge of costochondritis.  The examiner did state that, given the nature of the panic attacks, it was at least as likely as not that the Panic Disorder aggravated the costochondritis, if it was present, to some degree.  However, the examiner ultimately deferred to a physician, who could provide a more detailed and qualified opinion than he could provide.

At a VA examination in November 2015 for heart conditions and muscle injuries, the Veteran reported the onset of upper mid sternal chest pain in 1999 while moving boxes of food into the ship's freezer.  Chest pain had occurred intermittently since that time.  He reported chest pain in the same location every day, lasting minutes up to one hour.  He believed that moving in certain positions triggered the symptoms, and stretching seemed to decrease the sensation.  He denied current treatment for the chest pain.  

On examination, the Veteran endorsed chest wall tenderness that did not fit one specific muscle group.  He reported tenderness to palpation between the second and third ribs over the sternum, and laterally three centimeters on each side of the sternum.  There was no redness or scarring at the site.

After conducting an extensive review of the claims file, the examiner opined that the Veteran did not currently have, and had never been diagnosed with, a heart condition.  She opined further that there was no diagnosis or medical evidence of chronic costochondritis or other anterior wall syndrome, and that the Veteran did not have a diagnosis of chest pain that was at least as likely as not incurred in or caused by the costochondritis during service.  The examiner did find that the Veteran had a current diagnosis of costosternal syndrome related to his complaints of chest pain; however, she opined that it was less likely than not related to his military service.  

The examiner's rationale for the foregoing opinions was that service treatment records documented only one episode of chest pain in November 1999, and there was no documentation or evidence of chronicity of symptoms to the present.  The June 2000 separation examination documented "No" to pain or pressure in the chest.  At his July 2013 VA intake visit, the Veteran denied chest pain.  In addition, VA treatment records from July 2013 to the present were silent for complaints of chest pain.  

The examiner opined further that it was less likely than not that the Veteran's costochondritis was caused by his service-connected generalized anxiety disorder and depressive disorder.  The examiner reviewed the medical literature and listed the potential causes of costochondritis and anterior chest wall syndromes, which are unrelated to any psychological disorder.  Because there was no diagnosis or evidence of chronic costochondritis or other anterior wall syndrome, she was unable to provide an opinion as to whether or not it was aggravated (permanently worsened) by the Veteran's diagnosed anxiety and depressive disorders.

Analysis

The Board finds that the most competent and probative evidence shows the Veteran does not have a chronic disorder related to chest pain and fails to link the Veteran's current costosternal syndrome to his military service, including as secondary to his service-connected generalized anxiety disorder with panic disorder and major depressive disorder. 

Although service treatment records revealed treatment for one episode of costochondritis in November 1999, the episode was acute in nature and resolved prior to separation.  The Veteran denied chest pain at his separation examination in July 2000, and his examination was normal.  The next report of chest pain was not until the Veteran filed his claim for service connection in November 2010.  The first objective evidence of any chest-pain related diagnosis was until the November 2015 VA examination, when he was diagnosed with costosternal syndrome.  This is more than 15 years after the Veteran's military service.  The passage of many years between separation from service and the medical documentation of a claimed disorder is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The most probative evidence in this case as to whether the Veteran has a chronic disability manifested by chest pain related to service consists of the opinion of the November 2015 VA examiner.  She specifically opined that there was no diagnosis or medical evidence of chronic costochondritis or other anterior wall syndrome, and that the current diagnosis of costosternal syndrome was unrelated to the Veteran's military service.  In providing this opinion, the examiner explained that the one episode of costochondritis during service resolved prior to separation from service, and there were no further reports of chest pain during post-service treatment.  The examiner's assessment that the Veteran's allegation of chronic chest pain since service is not consistent with the medical evidence is highly probative.  

In addition, the examiner's finding that psychiatric disorders do not cause costochondritis or a chest wall syndrome is supported by the medical literature.  Given the examiner's finding that there was no diagnosis or medical evidence of chronic costochondritis or other anterior wall syndrome, an opinion regarding whether the Veteran's costochondritis was aggravated by his anxiety and depressive disorders was unnecessary.  

The November 2015 examination report is based upon a thorough review of the claims file, interview and evaluation of the Veteran, and review of current medical literature, as well as a detailed analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for her opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board acknowledges the September 2015 VA clinical psychologist noted that it was at least as likely as not that the Veteran's Panic Disorder aggravated the costochondritis to some degree, if it was present.  However, the psychologist conceded that he did not know the possible causes of costochondritis and, because he was not a medical doctor, he lacked the credentials necessary to provide an opinion regarding whether the Veteran met the criteria for a diagnosis of costochondritis and whether it was related to his military service.  As such, the Board finds the opinion of the psychologist to be of limited probative value.

The Veteran is competent to report his symptoms of chest pain.  However, lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, chest pain can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his costosternal syndrome.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds the preponderance of the evidence is against finding that the Veteran has a chronic disorder related to chest pain and that his current costosternal syndrome is related to his military service, to include as secondary to his service-connected generalized anxiety disorder with panic disorder and major depressive disorder.  Accordingly, service connection for chest pain is not warranted on any basis.  See 38 C.F.R. §§  3.303, 3.310 (2015).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chest pain, to include as secondary to service-connected generalized anxiety disorder with panic disorder and major depressive disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


